Citation Nr: 0601500	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  01-05 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1989, for the award of service connection for 
coccidioidomycosis with lung resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to March 
3, 1965, and from March 11, 1965 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
coccidioidomycosis with lung resection and assigned a 
100 percent evaluation, effective November 28, 1995.

In June 2000, the RO granted an effective date of October 23, 
1989, for the award of service connection for 
coccidioidomycosis with lung resection.  The veteran asserts 
he warrants an earlier effective date.

In June 2003, the veteran testified at a personal hearing 
before a Veterans Law Judge who is no longer employed at the 
Board.  A transcript of the hearing has been associated with 
the claims file.  In November 2005, the Board provided the 
veteran with the opportunity to have a new hearing with a 
different Veterans Law Judge.  The veteran has indicated, in 
writing, that he does not want another hearing, and thus the 
Board may proceed with his appeal.

The claim was remanded in December 2003 for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  In November 1983, the RO denied service connection for 
residuals of coccidioidomycosis.  That decision is final.

2.  On October 23, 1989, the veteran submitted an application 
to reopen the claim for service connection for 
coccidioidomycosis.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for coccidioidomycosis between November 1983 and 
October 1989.


CONCLUSION OF LAW

The legal criteria for an effective date prior to October 23, 
1989, for the grant of service connection for 
coccidioidomycosis with lung resection have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter and by the May 2001 
statement of the case.  In the letter, the veteran was 
informed of the statute that addresses how effective dates 
are assigned.  In the May 2001 statement of the case, the RO 
explained that the veteran could not obtain an effective date 
earlier than 1983, since the Board denied his claim for 
service connection at that time.  It stated that the earliest 
date of claim was October 23, 1989.  This informed the 
veteran that the evidence necessary to substantiate a claim 
for an earlier effective date would be evidence that showed 
he had submitted a claim for service connection for a lung 
disorder prior to the effective date assigned.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he could 
obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was denied and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini II that where, as here, section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice; rather, the veteran 
had the right to a content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the April 2004 letter provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  He submitted no additional 
evidence.  A supplemental statement of the case was issued in 
November 2004, which gave him an additional 60 days to submit 
evidence.  He did not submit additional evidence.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  VA has not 
obtained records in connection with the claim for an earlier 
effective date; however, the veteran has not identified any 
records that would be relevant to this claim.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

II.  Decision

Service connection for coccidioidomycosis with lung resection 
has been granted, effective October 23, 1989, and assigned a 
100 percent evaluation as of that date.  The veteran asserts 
that he should be granted an earlier effective date, as he 
had this condition prior to October 1989.  He has argued that 
it should go back to the date of his initial claim for 
service connection, which was 1982.  Subsequently, after the 
RO informed him that the effective date could not be prior to 
the November 1983 Board decision, which denied service 
connection for coccidioidomycosis, the veteran stated that 
the effective date should go back to 1983.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (emphasis added).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than October 23, 1989, for the 
grant of service connection for coccidioidomycosis with lung 
resection.  The reasons follow.

In the November 1983 decision, the Board denied service 
connection for coccidioidomycosis.  That decision is final, 
see 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 (2005), and 
the effective date cannot precede the date of the Board 
decision.  

On October 23, 1989, the veteran submitted an application to 
reopen the claim for service connection for 
coccidioidomycosis.  Here, the Board finds no basis to grant 
an effective date prior to October 23, 1989, for the award of 
service connection for coccidioidomycosis with lung 
resection.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) 
(effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later" 
(emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("when a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen"); Sears v. 
Principi, 16 Vet. App. 244, 248 ("The Court thus holds that 
the effective-date statute, 38 U.S.C. § 5110(a), is clear on 
its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed").  The 
veteran's application to reopen the claim for service 
connection for coccidioidomycosis was granted based upon his 
October 23, 1989, application to reopen the claim for service 
connection for coccidioidomycosis with lung resection.  The 
Board finds that this is the earliest effective date possible 
based upon the facts in this case and the law and 
regulations.  See id.

The Board has considered whether the veteran filed an 
informal claim for service connection for coccidioidomycosis 
prior to October 23, 1989, and finds nothing in the record to 
support such a finding.  See 38 C.F.R. § 3.155 (2005).  The 
veteran filed informal claims for increase in December 1983 
and in June 1988, which claims were denied, but did not 
indicate an intent to file a claim for service connection for 
coccidioidomycosis at those times.  

The Board notes that the application of 38 C.F.R. § 3.157(b) 
(2005) would not be warranted in this case, as such 
regulation applies only to a distinct group of claims where 
service connection has already been established.  See Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (where appellant had 
not been granted service connection, mere receipt of medical 
records could not be construed as informal claim).  

In a statement submitted by the veteran in June 2001, he 
indicated that he was under a lot of stress in 1982 and 1983 
and had been hospitalized in 1982 as a result of this 
condition and that he almost died.  He argued that his 
benefits should go back to 1982 or 1983.  At the July 2003 
hearing, the veteran's representative argued that the date 
should go back to 1978, as the veteran had been told by 
physicians that the coccidioidomycosis was related to his 
service.  While the Board sympathizes with the veteran's 
condition, which has been longstanding, this does not 
establish a basis to grant an earlier effective date for the 
award of service connection.  The provisions of 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 do not allow an earlier 
effective date for such circumstances.  

At the July 2003 hearing, the veteran's representative argued 
that the case should be reviewed by a medical professional 
for a determination as to the onset of coccidioidomycosis and 
that service connection should be granted as of that date.  
The decision in this case does not rest on when the veteran 
had the onset of such disease process, but rather when the 
veteran filed his claim.  The Board denied the claim for 
service connection for coccidioidomycosis in 1983, and the 
effective date cannot precede the date of the Board decision.  
The statute and the regulation state that the effective date 
assigned for the award of service connection will be date of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii); see also 38 U.S.C.A. § 5110(a) 
(effective date will not be earlier than date of receipt of 
claim).  Here, while the onset of coccidioidomycosis was 
shown prior to October 1989, the date of claim is October 23, 
1989, which is the "later" date and the controlling 
criteria under the factual circumstances of this case.  See 
id.; see also 38 U.S.C.A. § 5110(a).  

Based upon the above reasons, the preponderance of the 
evidence is against the claim for entitlement to an effective 
date earlier than October 23, 1989, for the award of service 
connection for coccidioidomycosis with lung resection.  The 
benefit-of-the-doubt rule is not for application in this 
case.  See Gilbert, 1 Vet. App. at 55. 


ORDER

An effective date earlier than October 23, 1989, for the 
award of service connection for coccidioidomycosis with lung 
resection is denied.


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


